Citation Nr: 0707672	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  02-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for a right 
shoulder disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 1978 
and from May 1983 to June 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  In December 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

The veteran's right shoulder disorder is manifest by no more 
than moderate impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
shoulder disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5301 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in February 2006, which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, so 
that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in December 2004.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AOJ essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
February 2006 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  The veteran had 
competent representation and opportunity for a hearing.  The 
record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).Moreover, the essential fairness of the adjudication 
was not affected.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The claimant was provided VCAA content-complying 
notice and proper subsequent VA process.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 
4 (2006).  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Diagnostic Code 5301 addresses muscle injuries to Muscle 
Group I, intrinsic muscles of the shoulder girdle, to include 
the trapezius, levator scapulae, and serratus magnus.  38 
C.F.R. § 4.73, Diagnostic Code 5301.  These muscles control 
upward rotation of the scapula; elevation of the arm above 
shoulder level.  Id.  Under Diagnostic Code 5301, for a 
dominant arm, a 0 percent evaluation is assigned for slight 
disability, a 10 percent evaluation is assigned for a 
moderate disability; a 30 percent evaluation is assigned for 
a moderately severe disability; and a 40 percent evaluation 
is assigned for a severe disability.  Id.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability.  The objective 
evidence of slight disability consists of a minimal scar, no 
evidence of facial defect, atrophy, or impaired tonus, no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, which affects the 
particular functions controlled by the injured muscles.  The 
objective signs of moderate disability include small or 
linear entrance and, if present, exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  

Evidence of a moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
evidence of a moderately severe muscle disability includes 
entrance and, if present, exit scars that indicate a track of 
the missile through one or more muscle groups, the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  38 
C.F.R. § 4.56(d)(3).  

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

Additional signs of severe muscle disability are x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 

Under Diagnostic Code 5201, limitation of motion of the major 
extremity at shoulder level warrants a 20 percent evaluation.  
Limitation of motion to midway between the side and shoulder 
level or higher warrants a 30 percent evaluation.  A 40 
percent evaluation is warranted when motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).  

Normal range of motion for the shoulder is defined as 
follows:  forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2006).  

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the right shoulder disorder at any 
time during the appeal period.  We conclude that the disorder 
has not significantly changed and that a uniform rating is 
appropriate.

The record, to include the June 2005 VA examination report, 
shows that the right arm is the veteran's dominant arm.  The 
veteran's right shoulder disability is evaluated as 10 
percent disabling under Diagnostic Code 5301.  There is no 
competent evidence establishing that a higher evaluation is 
warranted.  

The record reflects complaints of neck and shoulder pain.  
The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  Equally important 
is the fact that competence and credibility are to be 
distinguished.  

The June 2005 VA examination report reflects that the 
veteran's reported symptoms were inconsistent with the 
objective evidence, and thus, the Board finds that an 
accurate assessment was not possible.  The report notes that 
the veteran would not allow the examiner to move the shoulder 
through passive range of motion because of pain, which the 
examiner stated was not consistent with a torn muscle.  The 
Board notes that while the report of examination notes 
abduction of 0 to 70 degrees; forward flexion of 0 to 80 
degrees; external rotation of 0 to 30 degrees, and internal 
rotation of 0 to 60 degrees.  

In addition, the June 2005 VA examiner stated that while the 
veteran complained of decreased sensation throughout the 
upper extremity in an almost glove distribution, he had no 
atrophy, no atrophic skin changes, and no hair loss changes 
in the upper extremity.  The examiner specifically stated 
that both the significantly decreased range of motion of the 
neck and the shoulder, as well as paresthesia of the right 
upper extremity, were inconsistent with the initial injury.  
The examination report notes he had 5/5 motor strength in all 
planes about the shoulder and that none of the joints had any 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The Board notes that 
x-ray examination and electromyography (EMG) of the right 
shoulder were noted to be normal.  There was no tenderness or 
spasm of the cervical spine, and normal curvatures were 
noted.  Extraschedular consideration is not warranted in the 
absence of an unusual disability picture or marked impact on 
employment.

	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 10 percent for a right shoulder 
disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


